                                                                                                                         Case 4:19-cv-01167-JST Document 58 Filed 01/04/21 Page 1 of 2


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9                                 UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                        11   FACEBOOK, INC. and INSTAGRAM, LLC,             Case No. 4:19-cv-1167-JST (AGT)

                                                                                                        12                        Plaintiffs,               PLAINTIFFS’ NOTICE OF NO
                                                                                                                                                            OBJECTIONS TO REPORT AND
                                                                                                        13          v.                                      RECOMMENDATION TO GRANT IN
TUCKER ELLIS LLP




                                                                                                                                                            PART PLAINTIFFS’ RENEWED MOTION
                                                                                                        14   9 XIU NETWORK (SHENZHEN)                       TO AUTHORIZE SERVICE BY
                                                                                                             TECHNOLOGY CO., LTD. a/k/a JIUXIU              E-MAIL [57]
                                                                                                        15   NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                             CO., LTD.; 9 XIU FEISHU SCIENCE AND
                                                                                                        16   TECHNOLOGY COMPANY LTD.; 9 XIU FEI Hon. Jon S. Tigar
                                                                                                             BOOK TECHNOLOGY CO., LTD.; HOME
                                                                                                        17   NETWORK (FUJIAN) TECHNOLOGY CO.,
                                                                                                             LTD.; WEI GAO a/k/a GAO WEI; ZHAOCHUN
                                                                                                        18   LIU a/k/a/ LIU ZHAOCHUN; and ZHAOPING
                                                                                                             LIU a/k/a LIU ZHAOPING,
                                                                                                        19
                                                                                                                                  Defendants.
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                    PLAINTIFFS’ NOTICE OF NO OBJECTIONS TO REPORT AND RECOMMENDATION TO GRANT IN PART
                                                                                                                                           PLAINTIFFS’ RENEWED MOTION TO AUTHORIZE SERVICE BY E-MAIL [57]
                                                                                                                                                                              Case No. 4:19-cv-1167-JST (AGT)
                                                                                                                       Case 4:19-cv-01167-JST Document 58 Filed 01/04/21 Page 2 of 2


                                                                                                         1          U.S. Magistrate Judge Alex G. Tse issued a Report and Recommendation to Grant in Part

                                                                                                         2   Plaintiffs’ Renewed Motion to Authorize Service by E-Mail (the “Report and Recommendation”).

                                                                                                         3   Dkt. No. 57. In the Report and Recommendation, Judge Tse recommended that the subject motion be

                                                                                                         4   granted in part and denied in part such that Plaintiffs would be permitted to serve the summons and

                                                                                                         5   complaint in this action on Defendant 9 Xiu Network (Shenzhen) Technology Co., Ltd. by email but

                                                                                                         6   would not be permitted to serve Defendant Zhaoping Liu by email. Id. at 6.

                                                                                                         7          While Plaintiffs maintain their position that serving Zhaoping Liu by email would be proper,

                                                                                                         8   Plaintiffs hereby provide this Court notice that they do not object to the Report and Recommendation, and

                                                                                                         9   they therefore respectfully request that the Court enter an order adopting the Report and Recommendation.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11   DATED: January 4, 2021                              Tucker Ellis LLP
                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                                                 By: /s/Steven E. Lauridsen
                                                                                                        14                                                           David J. Steele
                                                                                                                                                                     Howard A. Kroll
                                                                                                        15
                                                                                                                                                                     Steven E. Lauridsen
                                                                                                        16
                                                                                                                                                                      Attorneys for Plaintiffs,
                                                                                                        17                                                            FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28                                                 2
                                                                                                                    PLAINTIFFS’ NOTICE OF NO OBJECTIONS TO REPORT AND RECOMMENDATION TO GRANT IN PART
                                                                                                                                           PLAINTIFFS’ RENEWED MOTION TO AUTHORIZE SERVICE BY E-MAIL [57]
                                                                                                                                                                            CASE NO. 4:19-CV-1167-JST (AGT)
